Appeal from an order of the County Court of Albany County (Herrick, J.), entered August 1, 2006, which classified defendant as a risk level two sex offender pursuant to the Sex Offender Registration Act.
Defendant pleaded guilty to rape in the second degree and was sentenced to a prison term of 2 to 4 years. Upon his release, County Court classified defendant as a risk level two sex offender in accordance with the Sex Offender Registration Act (see Correction Law art 6-C). Defendant appeals that determination.
Appellate counsel for defendant seeks to be relieved of his assignment on the basis that there are no nonfrivolous issues to be raised on appeal. Defendant has submitted a pro se letter wherein he asserts that he was improperly assessed too many points in two specific risk assessment categories and, accordingly, that his risk assessment score should be lowered to a risk level one sex offender. Having reviewed counsel’s brief, defendant’s letter and the record, we cannot conclude that this appeal is devoid of any issues of arguable merit. As such, counsel’s application for leave to withdraw is granted and new counsel shall be assigned to address any issues that the record may disclose (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Spain, Carpinello, Lahtinen and Kavanagh, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.